 1
         HARRY M. DRANDELL #109293
 2     NUTTALL COLEMAN & DRANDELL
                   2333 MERCED STREET
 3               FRESNO, CALIFORNIA 93721
                    PHONE (559) 233-2900
 4                   FAX (559) 485-3852


 5
     Attorneys for Defendant,
 6                  WILLIAM O’REILLY

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          Case No.: 1:18-CR-00139-LJO

11                   Plaintiff,                         ORDER FOR TEMPORARY RELEASE
                                                        AND TRANSPORTATION OF
12          v.                                          DEFENDANT TO DELANCEY STREET
                                                        SAN FRANCISCO
13
     WILLIAM O’REILLY,
14

15                   Defendant.

16          IT IS HEREBY ORDERED THAT; WILLIAM O’REILLY, Fresno County Sheriff’s
17   JID #7090476, Booking #1825675, shall be released from the Fresno County Jail on June 20,
18   2019, at 5:00 a.m. to Teri Rothschild, CA Driver’s License #N0718473, to be transported directly
19   to Delancey Street Program of San Francisco, located at 600 Embarcadero in San Francisco, for
20   an intake interview and assessment to determine the defendant’s suitability to their program.
21          It is further ordered that if found suitable, and acceptable, the defendant will remain at
22   Delancey Street program. If not found acceptable, Mr. O’Reilly is to be returned by Ms.
23   Rothschild directly to the Fresno County jail by no later than 10:00 p.m. on June 20, 2019.
24

25   IT IS SO ORDERED.
26
        Dated:      June 17, 2019                          /s/ Lawrence J. O’Neill _____
27                                                UNITED STATES CHIEF DISTRICT JUDGE

28

                                                    1
